The cause being submitted without argument, Judge Roane pronounced the opinion of this Court, as follows:
On the merits, as they now ajipcar, the Court has no doubt but that the limitation over to the female appellee is good, in the event of Mary Lyell dying without lawful issu>e, according to several decisions in this Court:— but this fact is not agreed in the case. It is only agreed that she died « without leaving any children living at the time of her death,” which admits the possible existence of issue of the said Mary Lyell. For this defect in •the case, and also because the whole Will of old Lyell is not stated, but only one clause thereof, the judgment .must be reversed, and a new trial awarded.